DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to claims 1-21 filed July 15, 2020 for examination. 
	3.	Claims 1-21 are pending allowed.
4.	The information disclosure statement filed November 04, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
5.	The drawings filed July 15, 2020 have been accepted.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1-21 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various 
Prior art F. Aloul, S. Zahidi and W. El-Hajj, "Two factor authentication using mobile phones," 2009 IEEE/ACS International Conference on Computer Systems and Applications, 2009, pp. 641-644, doi: 10.1109/AICCSA.2009.5069395 has been found to teach “ a method of implementing two factor authentication using mobile phones. The proposed method guarantees that authenticating to services, such as online banking or ATM machines, is done in a very secure manner. The proposed system involves using a mobile phone as a software token for One Time Password generation. The generated One Time Password is valid for only a short user-defined period of time and is generated by factors that are unique to both, the user and the mobile device itself. Additionally, an SMS-based mechanism is implemented as both a backup mechanism for retrieving the password and as a possible mean of synchronization. The proposed method has been implemented and tested. Initial results show the success of the proposed method.” Abstract.
Prior art US 2015/0261948 A1 (Marra et al.) has been found to teach “a method provides a secondary authentication of a user performing a transaction. A request is received for a secondary authentication from a target system that has received first authentication data from a user. A user device associated with the user is identified based on the request from the target system. A notification is transmitted to the user device. A confirmation or denial is received from the user device within a timeout interval. And an authorization is submitted to the target system if a confirmation is received from the user device, a denial is submitted to the target system if a denial is received from the user device, or a timeout signal is submitted to the target system if no response is received from the user device within the timeout interval.” Para. 0006.
US 2016/0162873 A1 (Zhou et al.) has been found to teach “ receiving, by at least one processor, a transfer request, wherein the transfer request is authorized upon receiving authorization data from a sender having a sender account from which funds are transferred from, the authorization data comprising a password, personal identification number (PIN) code, and biometric data comprising a face of the sender; and based on the receiving, authorizing the sender to provide the transfer request when the authorization data providing for the transfer request matches previously registered corresponding authorization data; wherein the transfer is associated with an amount represented in tokens of the global world universal digital mobile and wearable currency stored on the mobile and wearable device of the sender, the transfer request including at least the sender account, a recipient account, and the amount; and based on the transfer request, by the at least one processor, prior to transferring, encrypting the currency by assigning a unique key to the transferring and signing the global world universal digital mobile and wearable currency using a cryptographic signature the amount from the sender account to the recipient account wherein the tokens stored on the mobile and wearable device of the sender are printed with a face of the sender, and upon transfer from the mobile and wearable device of the sender to a mobile and wearable device of the recipient, the tokens are converted by replacing the senders face with the recipient face, wherein the currency is not a currency of any national government but is operable to be exchanged by the mobile device into a user defined national currency.” Claim 1.
Prior art E. Grosse and M. Upadhyay, "Authentication at Scale," in IEEE Security & Privacy, vol. 11, no. 1, pp. 15-22, Jan.-Feb. 2013, doi: 10.1109/MSP.2012.162 has been found to teach “Like many in the industry, the authors believe passwords and simple bearer tokens, such as cookies, are no longer sufficient to keep users safe. Google employs a base level of sophisticated 
8.	For Independent claim 1,
Since, no prior art was found to teach: “using a third-party library, stored within the smartphone application, to retrieve the token list from secure storage on the smartphone; transmitting the token list from the smartphone application via the secure wireless communication to the smartwatch application; displaying the token list on the smartwatch; receiving, at the smartwatch application, a user selection of a token from the token list; requesting, at the smartwatch application, entry of a pin number; upon receipt of the pin number at the smartwatch application, transmitting an OTP request over the secure wireless communication to the smartphone application…. generating the OTP within the third-party library located within the smartphone application; transmitting the generated OTP, via the secure wireless communication, from the smartphone application to the smartwatch application” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-7, 9-14, and 16-21, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon:
US 2015/0088760 A1 (Meurs et al.) has been found to teach “a method provides a secondary authentication of a user performing a transaction. A request is received for a secondary authentication from a target system that has received first authentication data from a user. A user device associated with the user is identified based on the request from the target system. A notification is transmitted to the user device. A confirmation or denial is received from the user device within a timeout interval. And an authorization is submitted to the target system if a confirmation is received from the user device, a denial is submitted to the target system if a denial is received from the user device, or a timeout signal is submitted to the target system if no response is received from the user device within the timeout interval.” Para. 0006.	 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438